Citation Nr: 1519851	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-44 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  He is in receipt of a Combat Infantryman Badge, among other decorations and medals.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board has reviewed the Veteran's claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.  The claim for service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDING OF FACT

Competent and credible lay evidence indicates that the Veteran's tinnitus is etiologically related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Given the favorable disposition of the Veteran's claim for service connection for tinnitus, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That decision requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014).

The Veteran contends that he has tinnitus that is directly related to excessive noise exposure during service.  Specifically, he asserts that his tinnitus began after being knocked down by the concussion from a land mine that blew off the front part of a tank when he was approximately thirty to forty yards away.  

The Veteran served in combat (which is reflected by his award of a CIB) and is entitled to consideration of his claim under the relaxed evidentiary standards afforded by 38 U.S.C.A. § 1154(b).  Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis. Charles v. Principi, 16 Vet. App. 370 (2002).  As such, it is not in dispute that the Veteran has tinnitus.  What he must still show to substantiate his claim for service connection for this disorder, however, is that his tinnitus is related to his in-service/noise trauma.

One method of establishing service connection is by showing that the disability for which service connection is sought became manifest in service and has persisted since.  The Veteran alleges that such is the case with his tinnitus, as he first noted it in service and as it has persisted post service.  Such contention is supported by a February 2010 letter from his infantry company commander who witnessed the Veteran's exposure to the tank running over a land mine in service and the explosion's knocking the Veteran down.  The infantry company commander that when the Veteran returned to field duty he spoke to him about ringing in his ears.  

The fact that tinnitus was not noted in the service treatment records does not preclude a finding that it was present in active duty. Consequently, the credibility of the Veteran's more recent accounts of onset of tinnitus in service and persistence since then is a critical factor.  The Board finds no reason to question the credibility of the Veteran's accounts that his tinnitus began in service and has persisted since then, particularly in light of the relaxed evidentiary standard under 38 U.S.C.A. § 1154(b), to which he is entitled based on his service in combat.

Against the Veteran's claim is the November 2009 VA audiology opinion that it is less likely than not that his tinnitus is related to service.  However, this negative opinion does not reflect adequate acknowledgement of his combat service or of his lay account of onset of tinnitus in service and continuity of such problems since then.  Therefore, the opinion cannot be found adequate and dispositive.  Upon close consideration of the entire record the Board finds credible the Veteran's account of his tinnitus beginning in service and continuing since then.  Accordingly, considering the provisions of 38 U.S.C.A. § 1154(b) , and resolving remaining reasonable doubt in his favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 ), the Board finds that it is reasonably shown that the Veteran's tinnitus became manifest in service and has persisted since then.  Service connection for tinnitus is therefore warranted.  


ORDER

Service connection for tinnitus is granted.  



(CONTINUED ON NEXT PAGE)
REMAND

The Veteran seeks service connection for a bilateral hearing loss disability.  He contends that his current bilateral hearing loss disability is the result of exposure to acoustic trauma from having served as an infantryman during combat military service.  As the Veteran's DD Form 214 reflects that he received the CIB and that his military occupational specialty was that of a light weapons infantryman, his exposure to acoustic trauma is presumed.  38 U.S.C.A. § 1154(b) (West 2014).

The Veteran currently has a bilateral hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385 (2014).  See November 2009 VA audiological examination report.  At the close of the November 2009 VA examination, and after a review of the Veteran's claims file (to include his service treatment records and assertions of having been exposed to acoustic trauma during military service), the VA examiner opined that it was not likely that military noise exposure had caused his hearing loss. The VA examiner reasoned that the Veteran had normal hearing at service entrance and separation and that the Veteran had a significant history of noise exposure after service. 

The United States Court of Appeals for Veterans Claims (Court) has held that, even if a veteran does not exhibit hearing loss during active duty, such does not prohibit service connection.  Rather, service connection may still be established if a veteran currently satisfies the criteria of 38 C.F.R. § 3.385 and if the evidence links current hearing loss with service.  Hensley v. Brown, 5 Vet. App. 155, 158-60 (1993).  A remand is therefore necessary to schedule the Veteran for a VA audiological examination to clarify the etiology of his bilateral hearing loss disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).

Initially, the Board notes that in April 2010 records from the Social Security Administration (SSA) were received on a compact disc (CD).  None of the documents on this disc have been converted to hardcopy form by the RO for inclusion in the record, as is required.  On remand, the RO must print out all the records contained on the SSA and associate the hardcopies with the claims file or scan them into the Veteran's Virtual VA or VBMS electronic file.

Accordingly, the case is REMANDED for the following actions:

1. The records contained on the SSA CD must either be printed for inclusion in the claims folder or scanned into the Veteran's Virtual VA or VBMS electronic file.  

2.  Then, schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  All indicated examinations and/or tests should be performed and all findings reported in detail. 

The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any hearing loss is related to the Veteran's active service. In providing this opinion, the examiner must consider the Veteran's statements regarding the onset of bilateral hearing loss, the continuity of symptoms since onset, and his conceded exposure to loud noise in service. 

If the audiologist finds that delayed onset hearing loss weighs against a finding that such bilateral hearing loss is traceable to military service, the audiologist must provide specific reasons for any such finding.  The audiologist should also discuss the significance of any post-service noise exposure.  Regardless of whether the audiologist's opinion as to any question is favorable or negative, the audiologist must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming the opinion.
3. Finally, readjudicate the claim for service connection for bilateral hearing loss.  If this claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case and should be given the appropriate time for response.  The case should then be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


